IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MILLARD PRICE,                          §
                                         §     No. 366, 2020
       Defendant Below,                  §
       Appellant,                        §     Court Below—Superior Court
                                         §     of the State of Delaware
       v.                                §
                                         §     Cr. ID No. 0804009949A (S)
 STATE OF DELAWARE,                      §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: December 31, 2020
                          Decided:   February 15, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Millard Price, filed this appeal from the Superior Court’s

denial of a motion in which he sought vacatur or modification of his sentence. The

State has moved to affirm the judgment below on the ground that it is manifest on

the face of the opening brief that the appeal is without merit. We agree and affirm.

      (2)    In 2014, Price pled guilty to second-degree murder and possession of a

firearm during the commission of a felony (“PFDCF”).              The Superior Court

sentenced Price as follows:       for second-degree murder, to thirty years of
imprisonment, suspended after fifteen years and successful completion of the

Greentree Program for decreasing levels of supervision; and for PFDCF, to ten years

of imprisonment.

         (3)   On August 27, 2020, Price filed a “Motion to Vacate or Alternatively

Resentence,” in which he claimed that he was entitled to relief from his sentence

under Superior Court Criminal Rule 35(a). He made the following arguments that

he also asserts on appeal: (i) the sentence is illegal on its face because the Greentree

Program no longer exists and Price therefore cannot complete that program; (ii)

correctional officers assaulted him in retribution for a prison riot, violating his

Eighth Amendment rights; and (iii) he was denied adequate medical care in violation

of his Eighth Amendment rights. The Superior Court denied the motion on the

grounds that prison conditions do not establish a basis for relief under Rule 35, and

the Department of Correction (“DOC”) could classify Price to a program it deems

appropriate in light of the elimination of the Greentree Program. This appeal

followed.

         (4)   We review the denial of a motion for sentence modification for abuse

of discretion.1 Price argues that the assault and denial of adequate medical care

violated his Eighth Amendment rights and therefore permit a collateral attack on his

sentence. We conclude that Price is not entitled to the relief that he seeks. Cannon


1
    Gladden v. State, 2020 WL 773290 (Del. Feb. 17, 2020).
                                            2
v. State, on which Price relies, held that the Superior Court was required to consider

evidence, which the defendant sought to introduce, that imposition of a sentence that

included a statutorily-permitted penalty of whipping “might well have a far-reaching

and unwarranted adverse effect upon him” because of his individual mental

condition.2 In this case, in contrast, Price does not challenge an inherent aspect of

the sentence but rather seeks to challenge conditions and events that occurred in the

prison while serving his sentence. Those facts align more closely with the facts

presented in the other Eighth Amendment decisions on which Price relies.3 But those

cases involved civil litigation and not modification of a defendant’s criminal

sentence; those authorities therefore do not support the relief Price seeks.4

      (5)    Superior Court Criminal Rule 35(b) provides that the court will

consider a motion made more than ninety days after the imposition of a sentence

only in “extraordinary circumstances or pursuant to 11 Del. C. § 4217.”5 Section

4217 permits the Superior Court to modify a defendant’s sentence if DOC files an

application for good cause shown—including a defendant’s serious medical illness

or infirmity—and certifies that the defendant does not constitute a substantial risk to



2
  196 A.2d 399, 400 (Del. 1963).
3
  See Opening Brief at 16-18.
4
   See Woods v. State, 2021 WL 3040007 (Del. Jan. 28, 2021) (stating that Eighth
Amendment case law cited by appellant did not support desired relief of sentence
modification).
5
  Del. Super. Ct. R. 35(b).
                                          3
the community or himself.6          If Price’s “specific individual medical condition

warrant[s] sentence modification, an application by DOC under § 4217 is the proper

vehicle to deliver such relief.”7

         (6)    With respect to Price’s contention that his sentence is illegal because it

requires him to complete the Greentree Program, which no longer exists, the State

argues that the Superior Court correctly determined that DOC has discretion to place

Price in a different drug treatment program. But it concedes that, in circumstances

such as these, DOC would normally request that the sentence order be modified to

reflect that it has discretion to designate a different program. The State therefore

suggests that the case be remanded to the Superior Court to allow the court to modify

the sentence order to reflect that DOC has discretion to approve an appropriate drug

treatment program for Price. We agree that remand for that limited purpose is

appropriate and in the interest of judicial economy.




6
    11 Del. C. § 4217.
7
    Williams v. State, 2020 WL 7311325, at *1 (Del. Dec. 10, 2020).
                                             4
      NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED. The matter is

REMANDED to allow the Superior Court to modify the sentence order as set forth

in this order. Jurisdiction is not retained.



                                         BY THE COURT:
                                         /s/ Tamika R. Montgomery-Reeves
                                                     Justice




                                               5